Citation Nr: 1040241	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
left shoulder disability, status post rotator cuff surgical 
repair.

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June to August 1986, March 
to June 1998, and October 2001 to September 2003.  He also 
reportedly had additional intervening service in the Army 
Reserves on active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA), although the exact dates of that additional 
service have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

There initially were three claims before the Board - for an 
initial rating higher than 10 percent for the left shoulder 
disability and for service connection for a left hip disorder and 
bilateral (i.e., right and left) knee disorder.  But in a 
December 2008 decision the Veteran was granted service connection 
for the left hip disorder, specifically, for flexor tendonitis, 
with a disability rating of 10 percent retroactively effective 
from December 22, 2005.  He has not since appealed either the 
initial rating or effective date assigned for that disability, so 
that claim is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and the effective date).  See, too, 38 C.F.R. § 20.200 (2009).

Further, concerning the Veteran's claim for a higher initial 
rating for his left shoulder disability, the July 2004 rating 
decision currently on appeal initially assigned a noncompensable 
(i.e., 0 percent) rating for this disability effective September 
29, 2003, the date of receipt of this claim.  During the course 
of this appeal, however, a more recent decision review officer 
(DRO) decision in April 2005 increased the rating for this 
disability to 10 percent retroactively effective from September 
24, 2003, the day after the Veteran separated from his last 
period of active duty.  He has continued to appeal, requesting an 
even higher initial rating for this disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether to "stage" the rating 
to compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  
See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it 
is presumed he is seeking the highest possible rating for this 
disability, absent any express indication to the contrary).

Regrettably, before deciding them, the Board must remand the 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development and consideration.


REMAND

First, the Veteran's left shoulder was last examined for 
compensation purposes in November 2003, so almost 7 years ago.  
While his VA outpatient treatment records are more recent, dating 
from March 2003 to April 2009, and his private treatment records 
are also more recent, dating from June 2000 to December 2006, he 
alleges his disability is now worse than when initially examined 
in November 2003.  When, as here, a Veteran claims that his 
condition is worse than when last rated or examined, and the 
available evidence is too old for a proper evaluation of his 
disability, including insofar as assessing its current severity, 
VA's duty to assist includes providing him a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the 
severity of his left shoulder disability.  38 C.F.R. § 3.327(a) 
(2009).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Green v. 
Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 
1995).

Turning to his claim for service connection for his bilateral 
knee disorder, the Veteran contends he is entitled to service 
connection because this disorder is attributable to the amount of 
physical training he had to do while in the military.  
As mentioned, he has had several different periods of active duty 
- from June to August 1986, March to June 1998, and October 2001 
to September 2003, along with additional service in the Army 
Reserves, presumably including on ACDUTRA and INACDUTRA.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg, separated shoulder), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. App. 
488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other periods 
of service (e.g., while on active duty) does not obviate the need 
to establish that he is also a "Veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).



Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must establish 
that he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Appellant in this case is a "Veteran" based on his active 
duty service in the Army from June to August 1986, March to June 
1998, and October 2001 to September 2003.  Therefore, he is 
entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods of 
service.  But to the extent his claim, instead, is predicated on 
his additional service in the Reserves, he must establish that he 
qualifies as a "Veteran" for this additional service before any 
compensation may be awarded.

It therefore is necessary to clarify exactly when, aside from his 
active duty service, the claimant was on ACDUTRA and INACDUTRA in 
the Army reserves.  It appears the RO has attempted to obtain his 
personnel records and service treatment records (STRs) for his 
service while on active duty on several occasions.  First, there 
is a request for information dated October 2003.  Additionally, 
there are several emails contained in the claims file dated May 
2009 requesting the Veteran's records.  Finally, a June 2009 
letter states there are no records available for the Veteran.  
And while the Board notes the Veteran provided copies of his STRs 
throughout the course of developing his claim, he has not been 
formally notified of the unavailability of any records, as 
required by 38 C.F.R. § 3.159(c)(2).  However, it is unclear 
whether the RO has attempted to obtain his personnel records 
concerning his additional service in the Army Reserves to verify 
the exact dates and character of this additional service.

Secondly, according to applicable regulation, VA must provide the 
Veteran a medical examination for a medical nexus opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability; 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board notes that the Veteran was provided a VA 
compensation examination in November 2003.  However, since that 
examination, additional evidence has been submitted that renders 
the examination inadequate, as discussed below.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claim, which is proof 
he has a bilateral knee disorder.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence this proof, there could be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  First, a private treatment 
records from Dr. D. notes the Veteran's complaints of left knee 
pain in June 2000.  Thereafter, in the first VA compensation 
examination, from November 2003, the Veteran was diagnosed with a 
history of pain in his knees.  According to the December 2006 MRI 
results conduct by Dr. G.C., the Veteran was diagnosed with a 
small joint effusion with questionable tiny tear along the 
inferior articular surface of the anterior horn of the medial 
meniscus in his left knee and minimal fluid in the joint space 
with some edema anterior to the patellar in his right knee.  This 
is sufficient to establish the existence of a current bilateral 
knee disorder.  Hence, resolution of this appeal turns of whether 
this current disability is attributable to his military service-
either during one of his periods of active duty or an otherwise 
qualifying period of service, especially in light of the June 
2000 complaint noted above.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  See, also, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

The available STRs submitted by the Veteran contain only one 
reference to a bilateral knee disorder.  A March 2003 report of 
medical history lists the existence of arthritis in both knees.  
But lack of an in-service notation, alone, is not altogether 
dispositive of his claim.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating that, where lay evidence 
provided in support of a claim is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder).  Considering the Veteran's relatively recent discharge 
from service, his consistent complaints of bilateral knee pain 
since the first complaint of record in June 2000, and the fact 
that pain or difficulty walking are certainly capable of lay 
observation, a medical examination and opinion are needed to 
assist in determining whether his current bilateral knee disorder 
is attributable to his military service - and especially to any 
injury he sustained during service while on active duty, ACDUTRA 
or INACDUTRA.  

Additionally, the private treatment records, dated from June 2000 
to December 2006 from various private doctors, do not contain any 
medical opinion concerning the etiology of his bilateral knee 
disorder, specifically insofar as whether it is related to his 
military service, as he contends.  It therefore is necessary to 
have the Veteran undergo a second VA compensation examination to 
obtain this necessary medical nexus opinion, especially in light 
of the additional evidence submitted by the Veteran since his 
first VA compensation examination in November 2003.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2009).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Clarify the exact dates when the Veteran served in 
the Army Reserves, including on ACDUTRA and INACDUTRA.

2.  Determine whether the Veteran's STRs and SPRs are 
unavailable, and if these requested records are 
unavailable, or the search for them otherwise yields 
negative results and further attempts to obtain these 
records would be futile, this must be documented in 
the claims file and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c) and (e).

3.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his left 
shoulder disability.  He is hereby advised that 
failure to report for this scheduled VA examination, 
without good cause, may have adverse consequences on 
his claim for a higher initial rating.  

The examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be made 
available for review of the Veteran's pertinent 
medical and other history.  

Based on the examiner's evaluation and comprehensive 
review of the claims file and all evidence pertinent 
contained therein, the examiner is asked to determine 
whether the Veteran has dislocation or nonunion, with 
loose movement, of the clavicle or scapula.  

Also, comment is needed concerning whether there is 
limitation of motion of the left shoulder and, if so, 
to what extent.  So measurements are needed for 
forward elevation (flexion), abduction, and external 
and internal rotation.  38 C.F.R. § 4.71, Plate I

The examiner must additionally indicate whether there 
is additional limitation of motion above and beyond 
this on prolonged or repetitive use of this shoulder 
or when the Veteran's symptom's (pain, etc.) are most 
problematic, i.e., during "flare ups."  And, if 
possible, the examiner should try and quantify this 
additional limitation of motion, also indicating 
whether there are other factors causing additional 
disability such as premature or excess fatigability, 
weakness or weakened movement, or incoordination.

4.  Also schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of 
his current bilateral knee disorder.

He is hereby advised that failure to report for this 
scheduled VA examination, without good cause, may have 
adverse consequences on this pending claim.

The examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be made 
available for review of the Veteran's pertinent 
medical and other history.

Based on a comprehensive review of the claims file, 
the examiner is asked to confirm the Veteran has a 
current bilateral knee disorder.  If he does, then the 
examiner must also provide an opinion as to the 
likelihood (very likely, as likely as not, or 
unlikely) that any current disorder is related to the 
Veteran's military service - and especially to the 
injuries he says he sustained in physical training.



Because the Veteran is competent to report the onset 
of knee pain in service, as this requires only 
personal knowledge, not medical expertise, as it comes 
to him through his senses, the examiner must 
specifically address the Veteran's report of his 
bilateral knee pain manifesting during his military 
service in determining whether the claimed disorder 
may have been originated in service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service 
injury and instead relied on the absence of evidence 
in the Veteran's service treatment records to provide 
a negative opinion).  This consideration is especially 
necessary in this particular instance if, as 
mentioned, a formal finding of unavailability (aside 
from the STRs provided by the Veteran) is rendered by 
the RO.  

The term "as likely as not" does not mean merely 
within the realm of medical possibility, rather that 
the weight of medical evidence both for and against a 
conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information obtained 
from review of the record.

5.  Then readjudicate the claims in light of the 
additional evidence that has been submitted or 
otherwise obtained since the July 2009 supplemental 
statement of the case (SSOC).  If additional 
compensation is not granted to his satisfaction, send 
the Veteran and his representative an additional SSOC 
and give them an opportunity to submit still 
additional evidence and/or argument in response before 
returning the file to the Board for further 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


